— Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated May 16, 1975, which affirmed an order of the State Division of Human Rights, made after an investigation, dismissing petitioner’s complaint of an unlawful discriminatory practice relating to employment because of sex. Determination confirmed and proceeding dismissed on the merits, without costs. Upon the evidence adduced in this proceeding, there was no proof of discrimination. The oral motion to quash the subpoena is dismissed. In view of the determination made herein, that motion is moot. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.